Citation Nr: 1204142	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  06-38 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for the residuals of a cerebrovascular accident (CVA), to include as secondary to diabetes mellitus type II.  


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

S. Heneks, Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to April 1969.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from September 2004 and June 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In October 2009 and July 2010, the Board remanded the matters for further development.  The Veteran was provided with the requested notice in August 2010 and received a VA examination that is adequate upon which to base a determination in September 2010.  Given the foregoing, the Board finds that VA has substantially complied with the Board's remands with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  Hypertension was not manifested during service, or within one year thereafter, and therefore, was not shown to be causally or etiologically related to military service, and may not be presumed to be causally or etiologically related to military service, and was not shown to be related to a service-connected disorder.  

3.  The residuals of a CVA have not been shown to be causally or etiologically related to the Veteran's military service, or to a service-connected disorder.  




CONCLUSIONS OF LAW

1.  Hypertension was not incurred in active service, may not be presumed to have had its onset in active service, nor was it proximately due to or aggravated by a service-connected disorder.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a) (2011); 3.310(a) (2006).

2.  The residuals of a CVA were not incurred in active service nor were they proximately due to or aggravated by a service-connected disorder.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303 (2011); 3.310(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

The Board finds that the VCAA duty to notify was satisfied by a letter sent to the Veteran in May 2004 with regard to how to substantiate the claim for hypertension on a direct basis and in January 2005 with regard to how to substantiate the claim for CVA on a direct basis.  In February 2009, he was provided with a notice letter that explained how to substantiate his claim for hypertension as secondary to his service-connected PTSD.  In August 2010, he was provided with a letter that addressed how to substantiate his claim for a CVA as secondary to hypertension and his service-connected diabetes mellitus.  Although the last two letters were provided after the initial adjudication of the Veteran's claims, the claims were subsequently readjudicated in a November 2011 supplemental statement of the case (SSOC).  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).  Therefore, the Board finds that VA has fulfilled its duty to notify under the VCAA.  

VA has also satisfied its duty to assist the Veteran at every stage of this case.  All available service treatment records as well as all identified VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  Additionally, his Social Security Administration (SSA) disability records were obtained and reviewed.  

VA examinations were obtained in August 2006, January 2010, and September 2010.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA opinions obtained in this case are adequate, as they predicated on a reading of the service and post-service medical records in the Veteran's claims file.  They provide a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Taken together, there is adequate medical evidence of record to make a determination in this case for both claims.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).   

The Board acknowledges that there is not an opinion that addresses whether the residuals of a CVA were directly related to the Veteran's military service.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  The Board concludes an examination is not needed in this case because the Veteran's service treatment records are absent for evidence or findings related to his 1998 CVA which occurred almost 30 years after his separation from service.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons or bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the Veteran's claim because there was no evidence, other than his own lay assertion, that "'reflect[ed] that he suffered an event, injury[,] or disease in service' that may be associated with [his] symptoms"); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).  No competent evidence has been submitted to indicate that his CVA was associated with an established event, injury, or disease in service.  Nor is the Veteran contending that there is such evidence.  Accordingly, it was not necessary to obtain a medical examination or medical opinion in order to decide the claim for the residuals of CVA on a direct basis.  38 C.F.R. § 3.159(c)(4)(i).

VA has also assisted the Veteran and his representative throughout the course of this appeal by providing them with an October 2006 SOC (statement of the case) and November 2007, October 2008, April 2009, May 2010, and November 2011 SSOCs, which informed them of the laws and regulations relevant to his claims.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Board notes that the provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  In this case, the Veteran filed his claim before the amendments went into effect.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the Veteran because it does not require the establishment of a baseline before an award of service connection may be made. 

Service connection for certain diseases, such as hypertension, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The Board notes that the term "hypertension" refers to persistently high arterial blood pressure.  Medical authorities have suggested various thresholds ranging from 140 mm. Hg systolic and from 90 mm. Hg diastolic.  Dorland's Illustrated Medical Dictionary 1138 (30th ed. 2003).  Dorland's at 889.  For VA disability purposes, hypertension means diastolic pressure of predominantly 90 mm. or more or isolated systolic pressure of predominantly 160 mm. or more with diastolic pressure of less than 90 mm.  Hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  For hypertension to be 10 percent disabling, diastolic pressure must be predominantly 100 or more, or systolic pressure must be predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for hypertension or the residuals of a CVA.

The Veteran contends that his service-connected PTSD caused his hypertension which in turn led to his CVA.  Additionally, in his December 2006 Form 9, the Veteran also contended that his CVA may have been caused by his service-connected diabetes mellitus type II.  He is not alleging that his hypertension or CVA is directly related to service.  In fact, in the December 2006 Form 9, the Veteran's representative conceded that hypertension was not diagnosed during service or that it was present to a compensable degree within a year after service.  Nevertheless, the Board will address both claims on a direct and secondary basis.

The service treatment records do not contain findings or diagnoses of hypertension or CVA.  A review of the evidence of record reflects that the Veteran had a blood pressure reading of 136/84 on his April 1967 entrance examination and a blood pressure reading of 120/76 on his April 1969 separation examination.  As such, hypertension and CVA were not shown during service.

The post-service medical evidence dates from 1969 to the present.  Although the Veteran had elevated blood pressure readings shortly after his separation from service, he was not diagnosed with hypertension until at least the mid 1970s.  In particular, an April 1969 private treatment record from H.M.C. contained a blood pressure reading of 140/90.  A December 1975 record noted hypertension, no meds.  A June 1989 record reflected a diagnosis of essential hypertension.  Additionally, private treatment records from the H.M.C. received in December 2004 showed that the Veteran had a CVA in 1998, almost 30 years after his separation from service.

In August 2006, an examiner addressed both claims.  However, the portion of the examination that addresses hypertension will not be reported here because the examiner did not consider the complete post service medical evidence of record.  With regard to the claim for the residuals of a CVA, the examiner noted that the Veteran was diagnosed with diabetes mellitus type II in 2005 and that his CVA occurred in 1998.  The examiner concluded that the CVA was not a complication of diabetes mellitus because the CVA happened eight years prior to the diagnosis of diabetes.  Additionally, the Veteran has not had a recurrent CVA.

In January 2010, the Veteran underwent another VA examination.  The examiner opined that hypertension was not caused by or a result of service-connected PTSD.  The rationale was that "there is no creditable (sic) medical evidence that supports that PTSD in an[d] of itself causes hypertension."  The Veteran had the risk factors of gender, family history, obesity, smoker, ETOH use, and advancing age for the development of hypertension.  The examiner also opined that the CVA is not caused by or the result of diabetes mellitus.  The rationale for the opinion was that the Veteran had a CVA seven years prior to the onset of diabetes mellitus.  The examiner added that there was no link that could be established between the Veteran's CVA and his diabetes mellitus based on the onset of each disease.  

When discussing the Veteran's hypertension, the Veteran examiner indicated that the Veteran had hypertension since the 1970s and previous records indicated that he had had it since 1989.  However, the examiner did not reference the in-service blood pressure readings or the 1969 blood pressure reading of 140/90 or the December 1975 notation of hypertension.  Moreover, the examiner did not address whether the Veteran's service-connected PTSD was aggravating his hypertension.  Accordingly, the Board remanded for another opinion.

In September 2010, the Veteran underwent another VA examination.  The examiner copied all of the Veteran's blood pressure readings found in his post-service private treatment records dated from 1969 to 1982.  The Veteran reported that he was diagnosed with hypertension in the 1970s.  After reviewing the evidence of record and examining the Veteran, she provided a diagnosis of essential hypertension.  

She opined that hypertension was not caused by or a result of active duty military service.  The rationale was that a medical report she reviewed stated that the diagnosis of hypertension was based on the average of two or more properly measured, seated blood pressure readings on each of two or more office visits with the patient seated quietly for at least five minutes in a chair with his feet on the floor and arms supported at heart level.  The current recommendations state that prehypertension is considered sustained blood pressure readings of 120-139 systolic and/or 80-89 diastolic.  Hypertension is considered with sustained readings of 140-159 systolic and/or 90-99 diastolic.  The examiner noted that the Veteran's separation blood pressure reading in April 1969 was 120/76 and a few days later after his separation it was 140/90.  The examiner commented that the Veteran had yearly blood pressure readings but none that showed sustained elevated readings; in 1971 it was 140/80, in 1972 it was down to 116/68.  There is no evidence that the Veteran had hypertension one year after discharge from the military.  He did not meet the criteria for hypertension while in the military or one year after discharge and was not diagnosed until years after discharge.  The examiner added that the Veteran is a known cocaine user which can also elevate blood pressure.

The examiner also opined that essential hypertension is not caused by or a result of PTSD.  She reasoned that the Veteran was diagnosed with hypertension prior to his diagnosis of PTSD.  One would expect if the Veteran's hypertension were related to his PTSD that he would have exhibited elevation of blood pressure from near the point of the traumatic event onward due to elevating catecholamines circulating as a direct result of the stress of the incident.  However, the Veteran's blood pressure did not rise until many years after discharge.  She noted that the Veteran had a history of alcohol abuse which can lead to an increase incidence of hypertension.  He was also a cocaine user which can lead to hypertension, heart disease, and stroke.  The examiner referenced a 1988 record which documented that the Veteran used cocaine almost every day for the last five years.  Other risk factors the Veteran had with regard to hypertension include male sex, African American descent, advancing age, smoking, and obesity.  Further, the examiner concluded that his hypertension was not aggravated by his PTSD.  The blood pressure at the time of his examination was 126/76 and in August 2010 it was 132/73.  There has not been any sustained worsening of his blood pressure since his PTSD diagnosis.

The Board affords the opinions of the August 2006, January 2010, and September 2010 VA examiners great probative value.  The opinion regarding the relationship between the Veteran's service-connected diabetes mellitus and CVA was clear in that diabetes could not have caused his CVA because the CVA happened eight years before the diagnosis of diabetes.  Moreover, diabetes could not be complicating his CVA because it was an event that occurred in 1998 and he has not had subsequent events.  With regard to the Veteran's contention that his hypertension caused his CVA, hypertension is being denied so it is not necessary to address this question.

Turning to the claim for hypertension, the September 2010 VA examiner referenced the Veteran's in-service and post-service blood pressure readings and explained why they were not reflective of hypertension until the mid 1970s.  Additionally, the examiner referenced the Veteran's risk and exacerbating factors for hypertension which included cocaine and alcohol abuse history which are well supported in the post-service medical evidence.  The examiner also thoroughly explained her conclusion as to why the Veteran's service-connected PTSD did not cause or aggravate his hypertension.  Thus, the Board affords these opinions great persuasive value.

Although the Veteran is competent to identify certain disabilities, he is not competent to diagnosis hypertension.  The examiner considered his statement that he was diagnosed with hypertension in the 1970s, which is consistent with the evidence of record.  However, to the extent that the Veteran contends that his hypertension is related to his service or to his service-connected PTSD, he, as a layperson, is not qualified to render a medical opinion as to etiology or diagnosis.  Similarly, the Veteran is not competent to state that his CVA is the result of his service-connected diabetes mellitus.  Moreover, he is similarly not competent to state that his PTSD caused his hypertension which caused his stroke because that assessment requires medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, the Veteran's contentions with regard to the etiology of his claims are not probative.

In conclusion, hypertension or the residuals of a CVA have not been shown to be causally or etiologically related to military service.  Additionally, the evidence does not support service connection for hypertension by a presumptive basis because there is no competent evidence showing that it manifested itself to a degree of 10 percent or more within one year from the date of his separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Additionally, the evidence does not indicate that hypertension or the residuals of a CVA are related to another service-connected disability.  38 C.F.R. § 3.310 (2006).  As such, service connection must be denied.  38 C.F.R. § 3.303.  


ORDER

Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD, is denied.

Entitlement to service connection for the residuals of a CVA, to include as secondary to diabetes mellitus type II, is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


